Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
TiJon Cox appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing for lack of jurisdiction Cox’s claim under the Federal Tort Claims Act and his claim seeking judicial review of the Social Security Administration’s decision in his case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cox v. Soc. Sec. Admin., No. 1:12-cv-03208-RDB (D.Md. July 30, 2013). We deny Cox’s motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.